Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 3/05/2021 has beenentered.
Status of the Claims
Claims 21-28 and 30-41, renumbered claims 1-20, were allowed. 
Allowable Subject Matter
Claims 21-28 and 30-41, renumbered as claims 1-20, were allowed:
Claim 21 (renumbered claim 1) recites a system to generate threads in a networked computer environment: 
a data processing system executing a natural language processor component and an action handler component to: 
receive, by the natural language processor component, a first input audio signal detected by a sensor of a client computing device; 

select, by the action handler component, a service provider device to fulfill the first request and an action data structure comprising a form definition in a schema-based format that indicates parameters required for fulfillment of the first request; 
generate, by the action handler component, a node graph based on the form definition that indicates the parameters required for the fulfillment of the first request, the node graph including parameter nodes that correspond to the parameters required for the fulfillment of the first request and that indicate slots in a dialog frame that is based on the form definition and that is a data structure that indicates the parameters required for the fulfillment of the first request, and the node graph further including a validation node that indicates that a value of a parameter node in the node graph that is an input to the validation node is to be sent to and validated by the service provider device; 
identify, by the action handler component, an open slot of the dialog frame based on the node graph, the open slot being one of the slots in the dialog frame that has an empty value; 
generate, by the action handler component, a first dialog candidate based on the open slot of the dialog frame; 
transmit, by the action handler component, the first dialog candidate to the client computing device; 
receive, by the natural language processor component, a second input audio signal detected by the sensor of the client computing device in response to the first dialog candidate rendered at the client computing device; 

store, by the action handler component, the parameter into the open slot of the dialog frame; and 
transmit, by the action handler component, the action data structure to the service provider device to fulfill the first request.
Claim 31 (renumbered claim 11) recites a method to generate communication threads in a networked computer environment: 
receiving, by a natural language processor component executed by a data processing system, a first input audio signal detected by a sensor of a client computing device; 
parsing, by the natural language processor component, the first input audio signal to identify a first request; 
selecting, by an action handler component executed by the data processing system, a service provider device to fulfill the first request and an action data structure comprising a form definition in a schema-based format indicating parameters required for fulfillment of the first request;
generating, by the action handler component, a node graph based on the form definition that indicates the parameters required for the fulfillment of the first request, the node graph including parameter nodes that correspond to the parameters required for the fulfillment of the first request and that indicate slots in a dialog frame that is based on the form definition and that is a data structure that indicates the parameters required for the fulfillment of the first request, and the node graph further including a validation node that 
identifying, by the action handler component, an open slot of the dialog frame based on the node graph, the open slot being one of the slots in the dialog frame that has an empty value; 
generating, by the action handler component, a first dialog candidate based on the open slot of the dialog frame; 
transmitting, by the action handler component, the first dialog candidate to the client computing device; Page 6 of 14Patent Application No. 16/131,453 Attorney Docket No. ZS202-20502 Response to 06/23/2020 Office Action 
receiving, by the natural language processor component, a second input audio signal detected by the sensor of the client computing device in response to rendering the first dialog candidate at the client computing device; 
parsing, by the natural language processor component, the second input audio signal to identify a parameter; 
storing, by the action handler component, the parameter into the open slot of the dialog frame; and 
transmitting, by the action handler component, the action data structure to the service provider device to fulfill the first request.  
Claim 39 (renumbered claim 19) recites a system to generate threads in a networked computer environment: 
a data processing system executing a natural language processor component and an action handler component to: 

parse, by the natural language processor component, the first input audio signal to identify a first request; 
select, by the action handler component, a service provider device to fulfill the first request and an action data structure that indicates parameters required for fulfillment of the first request; Page 9 of 14Patent Application No. 16/131,453 Attorney Docket No. ZS202-20502 Response to 06/23/2020 Office Action 
generate, by the action handler component, a node graph based on the action data structure that indicates the parameters required for the fulfillment of the first request, the node graph including parameter nodes that correspond to the parameters required for the fulfillment of the first request, and the node graph further including a validation node that indicates that a value of a parameter node in the node graph that is an input to the validation node is to be sent to and validated by the service provider device; 
identify, by the action handler component, an open slot of the action data structure that indicates the parameters required for the fulfillment of the first request, based on the node graph; 
generate, by the action handler component, an input request based on the open slot of the action data structure; 
transmit, by the action handler component, the input request to the client computing device; 
receive, by the natural language processor component, a second input audio signal detected by the sensor of the client computing device in response to the input request rendered at the client computing device; 

store, by the action handler component, the parameter into the open slot of the action data structure; and 
transmit, by the action handler component, the action data structure to the service provider device to fulfill the first request.
References cited in the IDS dated March 5, 2021. No reason has been found to withdraw the allowance of the aforementioned claims. 
Furthermore, additional prior art Pitschel et al. (US 9922642 B2) teaches a digital assistant / data processing system (Fig. 3A) comprising natural language processor component and action handler component (Col 9, Rows 1-5, processing modules; i.e., NLP processing module 332) to select service provider device to fulfill requests (Col 9, Rows 15-24 and Col 10, Rows 6-16, NLP 332 takes words / tokens resulting from speech to text processing to determine what actionable intent / domain was implicated by user speech; actionable intent representing a task to be performed associated with a task flow implemented in a task flow model). 
The data processing system generates a node graph based on form definition indicating parameters required for fulfillment of request where the node graph including parameter nodes that correspond to the parameters required for the fulfillment of requests (Col 10, Rows 39-51, natural language processing based on ontology, a hierarchical structure with actionable intent nodes and property nodes where a linkage between an actionable intent node and a property node in the ontology defines how a parameter represented by the property node pertains to the task represented by the actionable intent node; Col 12, Rows 21-34 and Col 13, Rows 23-30, process words / tokens to identify actionable intent of user request to generate structure query). 
The node graph parameter nodes indicate slots in a dialog frame / data structure indicating parameters required for the fulfillment of requests (Col 13, Rows 40-57 and see Fig. 3C, interpret “Make me a dinner reservation at a sushi place at 7” to identify “restaurant reservation” actionable intent where the ontology indicates a structured query for “restaurant reservation” domain with parameters “cuisine”, “time”, “date”, “party size”, etc.). Further, the data processing system validates the values in the parameter node in the node graph (Col 13, Rows 54-57, determine that necessary parameter “party size” and “date” are not specified; Col 14, Rows 1-15, task flow receives structure query to complete request or to generate additional dialog to obtain additional information; For example, Col 14, Rows 25-37, generate dialog questions “for how many people?” “on which day?” to ask for information to complete the missing parameters).
Pitschel does not disclose “generate, by the action handler component, a node graph based on the action data structure that indicates the parameters required for the fulfillment of the first request, the node graph including parameter nodes that correspond to the parameters required for the fulfillment of the first request, and the node graph further including a validation node that indicates that a value of a parameter node in the node graph that is an input to the validation node is to be sent to and validated by the service provider device” and “identify, by the action handler component, an open slot of the action data structure that indicates the parameters required for the fulfillment of the first request, based on the node graph”. 
when the action handler component 135 should send the form state (or received parameters) to the service provider device 160 for validation” (US 2019/0348029 A1 at ¶106). For example, “making a reservation at a restaurant, the node graph can indicate that the action handler component 135 should collect the parameters: reservation time, party size, and restaurant name and then validate the parameters together with the service provider device 160” (US 2019/0348029 A1 at ¶109).
While the Pitschel ontology node / structure query for “restaurant reservation” indicates that the digital assistant should collect parameters like “time”, “party size” and “restaurant name” for validation, Pitschel does not disclose “a validation node indicating that a value of a parameter node in the node graph that indicates that a value of a parameter node in the node graph that is an input to the validation node is to be sent to and validated by the service provider device” since all parameters are validated without indication of which is to be sent to and validated.
Therefore, renumbered claims 1-20 remain allowable.
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/09/2021